Citation Nr: 9934464	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-03 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for bilateral uveitis, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The veteran's case was remanded for 
further development in April 1997.  While in a remand status, 
the disability rating for bilateral uveitis was increased to 
50 percent.  The veteran's case is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's best corrected far vision is 20/300 in the 
right eye and 20/25 in the left eye.  

2.  The veteran has 52.87 degrees of concentric concentration 
in the right eye and 54.5 degrees in the left eye.

3.  The veteran has diplopia within the central area of 20 
degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's bilateral uveitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.75, 
4.76a, 4.83a, 4.84a, Diagnostic Codes 6000, 6073, 6074, 6080, 
6090 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from January 1969 to 
September 1970.  He was originally granted service connection 
for uveitis by way of a rating decision dated in January 
1971.  The rating decision noted that the veteran's uveitis 
was active in the right eye and inactive in the left eye at 
the time of his discharge.  His vision was reported as 20/20 
corrected bilaterally.  He was granted a 10 percent rating at 
that time.  

The veteran was afforded a VA examination in February 1975.  
The results of the examination revealed that he had posterior 
synechiae in the right eye, secondary to traumatic injury.  
The vision in his right eye was listed as 20/200, not 
correctable.  The vision in his left eye was listed at 20/15.

As a result of the findings from the February 1975 VA 
examination, the veteran's disability rating was increased to 
30 percent in March 1975.  The veteran submitted his current 
claim for an increased rating in August 1995.

Associated with the claims file are VA outpatient treatment 
records for several visits recorded in July 1995.  The 
veteran sought treatment for complaints of left eye pain.  He 
received treatment on several occasions with the left eye 
uveitis much improved at the end of the month.

The veteran was afforded a VA ophthalmology examination in 
December 1995.  The veteran was found to have uncorrected far 
vision in the right eye of 20/300.  He had corrected far 
vision in the left eye of 20/25.  He also was noted to have 
constant exotropia in the left eye, as well as constant 
uncorrectable diplopia.  There was no visual field deficit in 
the left eye, and no visual field could be obtained for the 
right eye secondary to sequelae of the iritis.  The diagnoses 
were chronic iritis of the right eye, with a dense 
inflammatory membrane on the lens and poor vision secondary 
thereto; mild iritis of the left eye; and right exotropia 
with diplopia.

The veteran testified at a hearing in April 1996.  He 
maintained that, for all practical purposes, he was blind in 
his right eye.  He testified that his right eye was worse 
than his left.  He said that he could see mostly shadows and 
that if his left eye was covered, he really could not see 
enough to function.  He said that he had double vision but 
had not been told whether it was from his right or left eye.  
His vision in his left eye was usually pretty good unless he 
had a flare-up.  Then he would be severely hampered because 
his left eye would have to be dilated due to treatment.  He 
would occasionally take a day of sick leave from work if it 
he had to.  He worked as a janitor on the night shift at a 
grocery store.  He said that he experienced pain in his eyes 
a lot of the time when at work.  He that his last flare-up 
had occurred at the end of 1995.  He had not been 
hospitalized for his eye condition since the 1970's.  The 
veteran further testified that it was more difficult to drive 
at night, especially if it was raining or snowing.  

The veteran was afforded a VA examination in April 1997.  
Near vision in the right eye was recorded as 20/200 
uncorrected, and 20/200 corrected.  Far vision was recorded 
as 20/100 both uncorrected and corrected.  The left eye near 
vision was recorded as 20/40 uncorrected and 20/30 corrected.  
The veteran's left eye far vision was recorded as 20/30 
uncorrected and 20/25 corrected.  The veteran was noted to 
have right exotropia and diplopia in the primary position.  
There was no active flare-up of uveitis.  The examiner's 
diagnoses were:  history of recurrent uveitis in both eyes, 
causing cataract and fixed small pupil in the right eye and 
small area at posterior synechiae in the left eye; diplopia 
and exotropia, apparently secondary to reduced vision in the 
right eye; and, presbyopia in the left eye.  The attached 
field of vision charts reflected that diplopia was present 
within a central area of 20 degrees in the right eye.  Also, 
the average concentric contractions were 52.87 in the right 
eye and 54.5 in the left eye.

The veteran was afforded a second VA opthamological 
examination in October 1997.  The results of the visual 
acuity examination recorded 20/100 for both uncorrected and 
corrected right eye near vision.  The veteran had 20/400 
uncorrected and 20/300 corrected far vision in the right eye.  
The left eye had 20/40 uncorrected and 20/20 corrected near 
vision.  The left eye far vision was recorded as 20/40 
uncorrected and 20/25 corrected.  The examiner noted that 
extraocular muscle function and intraocular pressures were 
normal.  Gross visual fields of the right were normal to hand 
motion.  The left visual field was normal.  Biomicroscopy of 
the right eye showed a peripheral iridectomy with the pupil 
being <1 millimeter (mm) with trace motion to light, and a 
lacy membrane covering the pupil space.  The right lens could 
not be located.  The left anterior chamber had 1+ flare.  
Dilated ophthalmoscopy could not visualize the right retina 
through the small, secluded pupil.  The left retina was 
normal with a cup to disc ratio of 0.4.  The examiner's 
diagnoses were: right traumatic iritis, cataract resorption 
and pupil occlusion/seclusion; and, left iritis, rule out 
sympathetic ophthalmia.  The examiner further stated that the 
veteran had permanently lost the use of the right eye.  His 
left eye was in immediate danger of uncontrolled inflammation 
of the sympathetic ophthalmia which could destroy his 
remaining eye.  

The veteran's claim was then referred to the Central Office 
(CO) for consideration in February 1998.  In August 1998, the 
CO found that the loss of visual acuity in both eyes, 
together with the contraction of the visual fields and 
bilateral central diplopia, presented such an unusual 
disability picture as to render impracticable the application 
of the regular schedular standards.  It was then determined 
the veteran's disability warranted the assignment of a 50 
percent extraschedular rating based on the findings of the 
April and October 1997 VA examinations.  

Analysis

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible.  Furthermore, upon examination of the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to his claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1999).  Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The VA Schedule for Rating Disabilities provides that 
uveitis, in chronic form, is to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  A minimum 10 percent rating is provided during 
active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6000.  
In this case, the veteran has received an extraschedular 
rating of 50 percent for his bilateral uveitis.

In reviewing possible applicable diagnostic codes for 
disabilities involving visual acuity, the Board notes that 
the vision in the veteran's right eye is the equivalent of 
5/200 for rating purposes although it has been expressed as 
20/300 at the October 1997 VA examination.  A visual acuity 
of 5/200 represents the most severe impairment of measured 
visual acuity under the VA rating schedule.  As the October 
1997 VA examination found the right eye gross visual field to 
be normal to hand motion, there is no evidence to demonstrate 
that the veteran has only light perception in his right eye 
or is unable to recognize test objects at one foot or cannot 
perceive hand movements or counting of fingers at three feet.

In rating disabilities involving visual acuity, the indices 
found at Table V, 38 C.F.R. § 4.84a are to be used.  
38 C.F.R. § 4.83a (1999).  Visual acuity is rated based on 
best distant vision obtainable after correction by glasses.  
38 C.F.R. § 4.75 (1999).  Where the vision in one eye is 
5/200 and the other eye is 20/40 or better, a 30 percent 
rating is for consideration under Diagnostic Code 6074.  In 
order to exceed a 50 percent rating with vision in one eye at 
5/200, the veteran's left eye visual acuity would have to be 
20/100 as required by Diagnostic Code 6073.  The evidence of 
record reflects that the corrected far vision for the veteran 
at the time of the October 1997 VA examination was 20/25, the 
same as at his April 1997 VA examination.  Clearly, the 
veteran does not satisfy the criteria for an increased rating 
based on a disability for visual acuity.

Also for consideration are disabilities related to 
impairments of field of vision under Diagnostic Code 6080.  
38 C.F.R. § 4.84a.  As was noted at the April 1997 VA 
examination, the veteran had impairments of concentric 
contractions of 52.87 degrees for the right eye and 54.5 
degrees for the left eye.  In applying the rating criteria, 
those values would represent a 20 percent rating for a 
bilateral disability for impairment to 60 degrees but not to 
45 degrees.  As such, this would not provide a basis for an 
increased rating for the veteran's disability.

Finally, ratings for impairments of muscle function are 
evaluated under Diagnostic Code 6090.  Diagnostic Code 6090 
provides that where there is diplopia in the central 20 
degrees of the eye, the equivalent visual acuity is 5/200.  
However, Note (2) following Diagnostic Code 6090, 
specifically states that the ratings for diplopia will be 
applied to only one eye.  Ratings will not be applied for 
both diplopia and decreased visual acuity or field of vision 
in the same eye.  When diplopia is present and there is also 
ratable impairment of visual acuity or field of vision of 
both eyes the diplopia ratings will be applied to the poorer 
eye while the better eye is rated according to the best 
corrected visual acuity or visual field.

In this instance, even if the veteran's diplopia of the right 
eye was rated with an equivalent visual acuity of 5/200, 
there would still be no basis for an increased rating as the 
visual acuity of his left eye is 20/25.  As previously 
determined, this would equate to no more than a 30 percent 
rating under Diagnostic Code 6074.  Accordingly, there is no 
basis to justify an increased rating under Diagnostic Code 
6090. 

The Board notes that the veteran's bilateral uveitis 
disability has already received consideration for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The CO rating of August 1998 determined that the rating 
schedule was impracticable in evaluating the veteran's 
disability and assigned the current 50 percent rating.  The 
Board has not found any evidence to demonstrate that a higher 
rating is warranted for the veteran's current symptomatology.  
In this respect, the veteran's eye disorder has not 
necessitated frequent hospitalization, and the ability to 
work is not precluded by the disorder as he is employed with 
a cleaning company.  Therefore, the Board does not find the 
evidence in this case to present such an unusual disability 
that an extraschedular evaluation in excess of 50 percent is 
warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim for entitlement for an increased rating for 
bilateral uveitis is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

